Citation Nr: 0521698	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  01-09 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for 
psychophysiological gastrointestinal reaction, currently 
evaluated as 30 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for gastrointestinal 
disability, including asserted as secondary to the veteran's 
service-connected psychophysiological gastrointestinal 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and two of his daughters


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In the April 2000 
rating action, the RO denied the veteran's claim of 
entitlement to an increased rating for his 
psychophysiological gastrointestinal reaction.  In the June 
2004 rating decision, the RO denied his claims of service 
connection for PTSD and a gastrointestinal disability.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In an unappealed October 2001 rating decision, the RO denied 
the veteran's initial claim of service connection for PTSD.  
In the June 2004 rating action on appeal, the RO reopened his 
claim for this benefit and confirmed and continued the denial 
on the merits.  The Board, however, must initially determine 
whether the veteran has presented new and material evidence 
sufficient to reopen his claim of service connection for PTSD 
because doing so goes to the Board's jurisdiction to reach 
the underlying claim and to adjudicate it de novo.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Accordingly, the Board has recharacterized the claim as 
identified on the title page.  

In a January 2001 letter, the RO acknowledged the veteran's 
appearance at December 2000 hearing conducted before a 
hearing officer at the RO, but informed him that, due to 
mechanical problems with the recording equipment, the 
proceeding was not recorded, and that a transcript was thus 
not available.  The RO offered the veteran the opportunity to 
testify at another RO hearing, and the veteran responded that 
he wished to reserve the right to request to testify at a 
hearing at a later date.  Instead, in April 2005, the veteran 
and two of his daughters, accompanied by his representative, 
testified at a Board hearing held in Jackson, Mississippi, 
before the undersigned Veterans Law Judge.  In light of the 
foregoing, the Board finds that the veteran's request to 
testify at a hearing has been satisfied.

The veteran's claim of service connection for 
gastrointestinal disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
his service-connected psychophysiological gastrointestinal 
reaction is productive of total occupational impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; grossly inappropriate behavior; disorientation 
to time or place; and severe memory impairment.  

2.  In an October 2001 rating decision, the RO denied the 
veteran's claim of service connection for PTSD; in a letter 
dated later that same month, the RO notified the veteran of 
the decision and of his appellate rights, but he did not 
appeal this determination and the decision became final.

3.  Evidence received since the October 2001 rating decision 
is new, but by itself, or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the veteran's PTSD claim.


CONCLUSIONS OF LAW

1.  With the resolution of all reasonable doubt in the 
veteran's favor, the criteria for the assignment of a 100 
percent evaluation for psychophysiological gastrointestinal 
reaction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9421 (2004).

2.  The RO's unappealed October 2001 decision that denied the 
veteran's claim of service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2001).

3.  Evidence received since the October 2001 RO rating 
decision is not new and material; the claim of entitlement to 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§§ 5103A(f), 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159(c)(4)(iii) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for an evaluation in excess of 30 percent for his 
service-connected psychophysiological gastrointestinal 
reaction and with respect to his application to reopen a 
claim of service connection for PTSD, and that the 
requirements of the VCAA have been satisfied.

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOCs) that 
provided notice of the law and regulations, as well as the 
reasons and bases for the RO's determinations.  By way of 
those documents, as well as the RO's September 2000, March 
2001, September 2003, and April and November 2004 letters, as 
well as the April 2005 Board hearing, VA carefully advised 
him of the information and evidence necessary to substantiate 
his claims.  

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Indeed, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  For these reasons, the notices contained in 
VA's voluminous communications to the veteran, whether they 
were via letters, the SOCs, the SSOCs, RO decisions or at the 
April 2005 Board hearing, when cobbled together, see 
Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield.

Further, the Board notes that the VCAA specifically states 
that nothing in the Act requires the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

As to VA's duty to assist, the Board observes that in April 
2001 the veteran was afforded formal VA psychiatric and 
gastrointestinal examinations to determine the nature, extent 
and severity of his psychophysiological gastrointestinal 
reaction.  With respect to his PTSD claim, however, the Board 
notes that in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) specifically upheld the validity of 
3.159(c)(4)(iii), and held that in the absence of new and 
material sufficient to reopen a claim, VA was not required to 
provide assistance to a claimant, including affording him a 
VA examination or obtaining a medical opinion.  

VA has also associated with the claims folder the veteran's 
service medical records; voluminous records of the veteran's 
private and VA treatment, dated from 1999 to 2005; the 
reports of April 2001 VA psychiatric and gastrointestinal 
examinations; numerous lay statements submitted by members of 
the veteran's family; and statements and written argument 
submitted by or on behalf of the veteran.  

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claims and that there is no 
prejudice to him by appellate consideration of the claim at 
this time, without a remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claims or to give his representative 
another opportunity to present additional evidence and/or 
argument, because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, in light of the Board's determination 
that, with the resolution of all reasonable doubt, his 
service-connected psychophysiological gastrointestinal 
reaction warrants a total schedular evaluation, the record on 
appeal demonstrates the futility of any further evidentiary 
development, and there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Claim for increased rating for psychophysiological 
gastrointestinal reaction

Background and Analysis

The service medical records show that the veteran was seen on 
numerous occasions for psychiatric and gastrointestinal 
complaints, and in February 1961 rating action, the RO 
granted service connection for psychophysiological 
gastrointestinal reaction and assigned an initial 10 percent 
rating, under Diagnostic Code 9502, effective January 23, 
1961.  The veteran perfected an appeal of this determination 
to the Board, but before the matter was transferred to the 
Board for its review, in a December 1963 rating decision, the 
RO increased the evaluation of this condition to 30 percent, 
effective September 18, 1962, which the RO indicated 
represented a complete grant of the benefits sought on 
appeal.

In a May 1966 rating action, the RO granted the veteran a 
temporary total rating for a period of hospitalization from 
February 15 to March 31, 1966; the hospitalization reports 
shows that the veteran presented vomiting blood and having 
blood in his stool, and was diagnosed having an upper 
gastrointestinal bleed of unknown etiology.  In November 
1966, however, the RO reduced the evaluation of the veteran's 
psychophysiological gastrointestinal reaction to 10 percent 
under Diagnostic Code 9502, effective July 1, 1966.  In a 
February 1969 rating decision, the RO increased the 
evaluation of the service-connected disability to 30 percent 
under Diagnostic Code 9502, effective September 8, 1968.  

In a September 1970 report, Dr. Ralph L. Brock, the veteran's 
private treating physician, opined that due to his 
psychiatric impairment, the veteran was totally and 
permanently disabled; however, in a November 1970 rating 
decision, the RO denied the veteran's entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability on the basis that his service-
connected disability did not meet the schedular requirements 
for this benefit.

In February 2000, the veteran filed this claim seeking an 
increased rating for his psychophysiological gastrointestinal 
reaction.  In support, he essentially maintains that the 
condition warrants a 100 percent evaluation because he is 
permanently disabled and totally unemployable due to the 
disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, effective 
November 7, 1996.  61 Fed. Reg. 52,695 (1996).  In this 
regard, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In revising the criteria for diagnosing and evaluating 
psychiatric disabilities, VA eliminated former Diagnostic 
Code 9502, replacing it with a category called somatoform 
disorders, which consists of Diagnostic Codes 9421 to 9425.  
Although the RO has confirmed and continued the veteran's 30 
percent rating under former Diagnostic Code 9502, the Board 
concludes that the veteran's psychophysiological 
gastrointestinal reaction is most appropriately evaluated 
under revised Diagnostic Code 9421, which pertains to 
somatization disorders.  In any event, the Board notes that 
the precise code selected is not crucial because the 
veteran's psychiatric symptoms is rated based on the criteria 
set forth in the general schedule for rating mental disorders 
contained in 38 C.F.R. § 4.130.  

Under the general schedule for evaluating psychiatric 
disabilities, a 30 percent rating is warranted when a 
psychiatric disability is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent evaluation is warranted for chronic adjustment 
disorder when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

Further, in Mittleider v. West, 11 Vet. App. 181 (1998), the 
United States Court of Appeal for Veterans Claims (Court) 
held that VA regulations require that when the symptoms 
and/or degree of impairment due to a veteran's service-
connected psychiatric disability, here psychophysiological 
gastrointestinal reaction, is not be distinguished from any 
other diagnosed psychiatric disorders, e.g., dementia, VA 
must consider all psychiatric symptoms in the adjudication of 
the claim.  

During the course of this appeal, the veteran was afforded 
formal VA psychiatric and gastrointestinal disability 
examinations.  VA has also associated pertinent records of 
the veteran's outpatient, dated from 1999 to 2005.  In 
addition, several members of his family have submitted lay 
statements attesting to the impact of the veteran's service-
connected psychiatric disability on his life, and in April 
2005, he and two of his daughters testified at a Board 
hearing.

At the outset of the April 2001 VA psychiatric examination 
report, the psychiatrist indicated that he had reviewed the 
veteran's claims folder and discussed the history of the 
veteran's psychophysiological gastrointestinal reaction.  The 
examiner added that the veteran suffered from significant 
memory impairment and that he had numerous gastrointestinal 
problems, including flatulence, constipation and burping and 
indicated that he had used laxatives "chronically."  The 
veteran also reported having a long history of vomiting and 
regurgitation.  Further, the veteran complained of being 
tired all the time, and his daughter, who was present during 
the interview, indicated that the veteran's psychiatric 
disability had worsened and that he was depressed and 
irritable.

During the evaluation, the veteran denied having homicidal or 
suicidal ideation, auditory or visual hallucinations, or 
feelings of hopelessness; however, he described himself as 
suspicious and indicated that he slept in a barricaded room.  
He also acknowledged having nightmares about his wartime 
experiences.  The mental status examination revealed that the 
veteran's thought processes were well organized, without 
looseness of association or flight of ideas or auditory or 
visual hallucinations.  The veteran's ability to abstract was 
poor, as were his judgment and insight.

The psychiatrist estimated that the veteran's Global 
Assessment of Functioning (GAF) scale score was 40 and 
recommended that his family continue monitoring him closely; 
he also advised the veteran to continue seeking VA outpatient 
treatment care for this condition.

VA outpatient treatment records show that the veteran was 
seen on a regular basis for complaints and treatment of 
various psychiatric symptoms, including anger, irritability, 
and agitation, as well as memory and concentration problems.  
In April 2002, a VA examiner estimated that the veteran's GAF 
score was 45.  In October 2002, a VA examiner estimated that 
his GAF score was 50.  In January 2005, a VA examiner 
indicated that his current GAF score was 45.

In numerous lay statements, members of the veteran's family 
reported on the severe impact that the veteran's 
psychophysiological gastrointestinal reaction has had on him 
and their family.

During the April 2005 Board hearing, the veteran and his 
daughters testified that since World War II the veteran has 
had severe psychiatric and gastrointestinal difficulties, and 
reported that he suffered from anti-social behavior and 
irritability, as well as severe memory loss and impaired 
concentration.  They further stated that his ability to 
establish and maintain relationships with close family 
members has long been compromised by his service-connected 
psychiatric disability, and reported that he suffered from 
nightmares related to his wartime experiences.  Further, the 
veteran and his daughters indicated that due to his 
psychiatric disability, he was totally impaired industrially 
and thus unable to work.

Following a careful review of the lay and medical evidence, 
and with resolution of all reasonable doubt in the veteran's 
favor, the Board agrees with the veteran and finds that his 
service-connected psychophysiological gastrointestinal 
reaction most closely approximates the criteria for a 100 
percent schedular rating.  In reaching this determination, 
the Board notes that numerous VA examiners, who have examined 
the veteran on an outpatient basis for treatment purposes or 
have evaluated him to assess the nature, extent and severity 
of his service-connected PTSD, have estimated that his GAF 
score was between 40 and 50.  In this regard, the Board 
observes that according to Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), scores between 40 and 50 are 
consistent with a person having serious impairment in social 
and occupational functioning, such as having few friends or 
demonstrating an inability to keep a job.  Further, these 
medical assessments are consist with the veteran's 
statements, the numerous lay statements submitted by members 
of his family, as well as the testimony given at the April 
2005 Board hearing.

New and material

In an October 2001 rating decision, the RO denied service 
connection for PTSD on the basis that there was no medical 
evidence showing that he had been diagnosed as having the 
condition.

The evidence of record at the time of the October 2001 rating 
decision consisted of the service medical records; voluminous 
post-service private and VA medical records, including the 
April 2001 report of the VA psychiatric examination; lay 
statements prepared by members of the veteran's family; and 
statements and written argument submitted by or on behalf of 
the veteran.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the October 2001 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2001).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2004), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The revised version of 
38 C.F.R. § 3.156(a) applies in this case because the 
veteran's claim was not received until August 2003, i.e., 
after the current regulation's effective date of August 29, 
2001.  

Evidence associated with the claims folder since the RO's 
October 2001 rating decision includes previously considered 
records of the veteran's treatment, dated during World War II 
and since his discharge from active duty; numerous additional 
lay statements prepared by members of the veteran's family; 
VA outpatient records dated subsequent to the October 2001 
rating decision; a transcript of the testimony of the veteran 
and two of his daughters at the April 2005 Board hearing; and 
statements and written argument submitted by or on behalf of 
the veteran.

During the April 2005 Board hearing, the veteran emphasized 
that he engaged in combat while serving in World War II; he 
also reported as a stressor giving aid to fellow soldiers who 
were wounded in action.  In addition, he and his daughters 
stated that the veteran suffered from nightmares relating to 
his wartime experiences.

A careful review of the private and VA evidence dated since 
the RO's October 2001 rating decision reveals that no 
examiner since that time has diagnosed the veteran as having 
this condition.  In this regard, the Board acknowledges that 
the RO apparently overlooked a single August 2000 VA 
outpatient treatment entry, which reflects that he was 
diagnosed as having longstanding PTSD.  In any event, the 
Board finds that the absence of a diagnosis of this condition 
since October 2001 to be particularly noteworthy given the 
extensive degree to which the veteran has been 
psychiatrically evaluated since that time.  

In sum, the veteran has submitted new evidence in regard to 
his previously denied claim of service connection for PTSD.  
This evidence, however, does not show that he has been 
diagnosed as having this condition.  Accordingly, and 
especially in light of the basis of the RO's October 2001 
determination, this evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  
Consequently, VA has not received new and material evidence 
to reopen the veteran's claim, and this appeal must be 
denied.

In reaching this determination, the Board does not question 
the sincerity of the conviction of the veteran, or his 
daughters, that he has PTSD due to his combat experiences 
during World War II.  As lay persons, however, the Board 
notes that the veteran and his family are not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions).  See also Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since neither the 
veteran nor his daughters are professionally qualified to 
offer a diagnosis or suggest a possible medical etiology, and 
because there is no current medical evidence showing that he 
has PTSD, there is no basis upon which to reopen this claim 
and establish service connection for this condition.

As a final point, the Board acknowledges that it is denying 
the veteran's claim on the basis that he has not submitted 
new and material evidence despite the RO's positive 
determination on this issue.  The Board points out, however, 
that the Federal Circuit has specifically held that the 
veteran is not prejudiced and his due process rights are not 
violated when the Board addresses whether new and material 
evidence has been submitted despite the RO's initial 
determination in the veteran's favor.  See Prillaman v. 
Principi, 346 F.3d 1362, 1365-66 (Fed. Cir. 2003); Jackson v. 
Principi, 265 F.3d at 1370-71.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for 
psychophysiological gastrointestinal reaction is granted.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for PTSD 
is denied.



REMAND

Also before the Board is the veteran's claim of service 
connection for gastrointestinal disability.  In his 
statements and testimony, the veteran, citing entries in the 
service medical records, maintains that the condition had its 
onset during service.  Alternatively, he contends that he has 
this condition as secondary to his service-connected 
psychophysiological gastrointestinal reaction.

The service medical records show that the veteran was seen on 
numerous occasions for complaint and treatment of various 
gastrointestinal problems.  Indeed, the psychiatrist who 
performed that April 2001 VA psychiatric examination reported 
that the veteran had a long history suffering from 
gastrointestinal problems, during and since service, and 
indicated that he had peptic ulcer disease and irritable 
bowel syndrome.  Further, the physician who performed the 
April 2001 VA gastrointestinal examination report diagnosed 
the veteran as having "a past history of peptic ulcer 
disease with gastritis and GERD [gastroesophageal reflux 
disease]."

In light of the foregoing, the Board finds that, pursuant to 
the VCAA, the veteran must be scheduled for a pertinent VA 
examination.  In the examination report, the examiner must 
offer an opinion as to the likelihood that the veteran has a 
gastrointestinal disability that is related to or had its 
onset during service.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004); see also Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. at 518.  The examiner must also address whether he 
has a gastrointestinal disability that was caused or 
aggravated by his service-connected psychophysiological 
gastrointestinal reaction.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4); see also Schroeder v. West, 212 F.3d 1265, 
1271 (Fed. Cir. 2000).  

Finally, prior to providing the veteran with that 
examination, the RO should make sure that all outstanding 
medical records have been obtained.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any pertinent outstanding records, 
the RO schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
the veteran's gastrointestinal problems.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any gastrointestinal 
disability found to be present is related 
to or had its onset during service.  In 
offering this assessment, the examiner 
should note the service medical record 
findings as well as the post-service 
medical evidence.  In addition, the 
examiner must opine as to whether it is 
at least as likely as not that the 
veteran's gastrointestinal disability was 
caused or aggravated by his service-
connected psychophysiological 
gastrointestinal reaction.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim.  

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


